Citation Nr: 0422373	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to February 
1976.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
- inclusive of a bipolar disorder.

The veteran twice testified at hearings in support of his 
claim, initially in March 2003 before a local decision review 
officer (DRO) at the RO, and more recently in March 2004 
using videoconferencing technology before the undersigned 
Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a psychiatric disorder 
during or as a result of his service in the military.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 1132, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2002 
rating decision appealed and the April 2003 statement of the 
case, as well as an August 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the August 
2001 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  In 
addition, the undersigned VLJ of the Board explained the 
duties to notify and assist mandated by the VCAA during the 
veteran's recent March 2004 videoconference hearing.  See the 
transcript of the proceeding beginning on page 11 and 
continuing for several pages thereafter.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination.  Also, the veteran was afforded 
several opportunities to submit additional evidence in 
support of his claim.  But he and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review.  So the Board finds 
that the duty to assist has been satisfied and the case is 
ready for appellate review.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In addition, the August 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection for a psychiatric 
disorder in February 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 
(June 24, 2004) ("Pelegrini II"), where the United States 
Court of Appeals for Veterans Claims (Court) vacated its 
previous decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) ("Pelegrini I").  In Pelegrini II, just as in 
Pelegrini I, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Hartford, and the RO did just that.  Consequently, there is 
no issue insofar as the timing of the VCAA notice.  And the 
content of the VCAA notice is sufficient for the reasons 
stated above.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of August 2001, the veteran 
was requested to respond within 60 days, but was informed 
that he had up to one year to submit evidence.  And, it has 
been more than one year since that August 2001 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions that are chronic, 
per se, including psychoses such as bipolar disorder, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary, however.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service beyond its natural progression.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, after having determined the presence of a 
pre-existing condition, the Board must first determine 
whether there has been any measurable worsening of the 
disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-2003 
(July 16, 2003).

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and a VA 
examination report, as well as the transcripts from the 
veteran's hearings before the DRO and the undersigned VLJ.

The veteran's March 1975 Report of Medical History indicates 
that the veteran denied experiencing, depression, anxiety, 
memory loss, and nervous trouble of any sort and that he 
reported that he was in good health.  The contemporaneous 
Report of Medical Examination shows that a clinical 
psychiatric evaluation of the veteran was normal.

The veteran's June 1975 Report of Medical History shows that 
the veteran denied experiencing, depression, anxiety, memory 
loss, and nervous trouble of any sort.  The contemporaneous 
Report of Medical Examination does not indicate that clinical 
evaluation showed a psychiatric disorder.



A November 1975 Consultation Record indicates that the 
veteran was diagnosed with sleepwalking and an immature 
personality.  According to the report, the veteran initially 
complained of severe right temporal headaches.  Upon 
discussion, the examining provider noted that the veteran 
reported that he came from a "split home", that he was a 
heavy drug and alcohol user, and that he was a sleep walker.  
He also reported that he smoked 21/2 packs of cigarettes per 
day and that he began drinking at age 10.  He related that he 
had a difficult childhood, ran away from home, and did not 
complete high school.  

A January 1976 response to the November 1975 consultation 
report indicates that the veteran complained that he had 
difficulty getting along with others, which was interfering 
with his ability to perform and resulting in the use of drugs 
and alcohol.  The veteran related that he joined the military 
on impulse to avoid trouble.  According to the examining 
provider, the veteran's history of an unstable family 
background, in that he did not get along with his father and 
had an unfavorable view of his mother, resulted in 
inconsistent socialization patterns by his parents and an 
absence of mutual trust.  The veteran also had a lifelong 
problem with authority figures, dropped out of school in the 
10th grade due to trouble resulting from his temper, and was 
involved in illegal activities, in which the charges were 
dropped.  He stated that he joined the military when he 
turned 17 to see if he could straighten himself out.  His 
alcohol use was noted as being approximately 10 to 15 drinks 
per night until intoxicated, but there was no history of 
delirium tremens or psychotic sequelae due to alcohol.  

Mental status examination showed that the veteran was 
oriented and cooperative, with good eye contact, but that he 
had a tense body posture.  He displayed a range of emotions, 
but without active suicidal ideation or intent.  There was no 
evidence of delusions, hallucinations, ideas of reference, or 
other psychotic thought processes.  His memory was intact and 
his judgment was impulsive.  The diagnosis was immature 
personality.  The examining provider noted that the veteran 
had a long history of poor judgment, impulsive actions, and 
difficulty with authority, which made it highly unlikely that 
the veteran could adjust to the service, and that a referral 
to an alcohol rehabilitation center was recommended.

A February 1976 service medical record states that the 
veteran was seen in November 1975 regarding a history of 
sleepwalking, but that the diagnosis at that time was 
immature personality, without reference to his sleepwalking.  
The examining provider noted that a determination was made to 
wait to document the veteran's sleepwalking until the ship 
returned to the U.S.  According to the report, the veteran 
was informed of this decision and informed to tell his 
shipmates that if he was seen sleepwalking, he should report 
to sick bay.  Following this, the veteran left in what 
appeared to be a "down mood" and jumped overboard within a 
half hour.  After being brought back aboard ship, he told 
informed others that he wanted out of the Navy and would do 
anything to accomplish that, including jumping overboard 
again.  The examining provider noted that the veteran was not 
suited for military service and should be separated.

A February 1976 Report of Medical Examination showed that a 
clinical psychiatric evaluation was normal and that the 
veteran was qualified for an administrative discharge.  

VA medical records dated June and July 2001 indicate that the 
veteran reported for an initial visit to establish care in 
June 2001.  At that time, the veteran reported that he had a 
history of hepatitis C and bipolar disorder.  He also 
reported that he was released from jail one month earlier.  
Upon examination, he had a somewhat depressed mood, without 
mania, suicidal ideation, or homicidal ideation.

A June 2001 psychosocial assessment by a VA social worker 
states that the veteran reported that he was divorced three 
times, recently released from prison, and that he was 
diagnosed with bipolar disorder.  He also reported a history 
of extensive drug and alcohol use, but that he had been sober 
for 6 years.  He complained that he felt very overwhelmed and 
anxious since he was released from prison 2 months earlier.  
He also complained of chronic anxiety, racing thoughts, 
excessive worry, and poor appetite, as well ads depression 
whenever he was not busy enough.  He related that he was 
diagnosed with bipolar disorder while in the military after 
he got angry at a superior, assaulted the superior, and 
jumped overboard.  He also related that he received 
medication in 1977 for his bipolar disorder, but that he was 
noncompliant with the medication regimen due to his heavy 
drug use.  The veteran gave a long history of substance abuse 
from age 11 to age 37, including heroin, cocaine, and 
alcohol.   He also stated that he was in multiple 
rehabilitation centers, and that he was in jail on drug 
charges when he was not in a rehabilitation center.  He 
further stated that he quit using drugs when he was sent back 
to jail, that he had been sober for 6 years, and that he used 
to attend support meetings, but that he had not attended any 
since his release from jail.  The veteran also related that 
his parents were alcoholics, that one of his brothers was a 
recovering drug addict, that another brother was an active 
drug addict, and that a third brother had no history of drug 
use.  He indicated that he lived at his parents' house, with 
his parents, and his now sober brother.

Mental status examination showed that the veteran was alert 
and oriented.  His mood was anxious and his affect was 
appropriate.  There was no evidence of hallucinations or 
delusions, and his language and speech quality was normal.  
His memory was within normal limits and his judgment and 
insight were fair.  He denied suicidal or homicidal ideation.  
The diagnoses were generalized anxiety disorder, rule out 
bipolar disorder and depression, and polysubstance abuse.  
A Global Assessment of Functioning (GAF) score of 60 was 
assigned.

A July 2001 VA social work progress note states that he 
maintained sobriety and was doing well, despite increased 
stress from his job and a lack of support.  He complained of 
continual "free-floating anxiety."  In addition, the social 
worker discussed a decision by the mental health clinic to 
refer the veteran to a substance abuse treatment program 
since he had not been clean and sober for a lengthy period of 
time outside of his time in prison.

The veteran was afforded a VA examination in January 2002 in 
connection with his claim.  According to the report, the 
veteran reported that he got along well with his parents and 
siblings, and that he was a good student and athlete, who got 
along well with his peers, while in school.  He stated that 
after high school, he went to trade school and that more 
recently, he worked unloading freight cars since May 2001.  
The veteran also reported that his symptoms began while he 
was in the service, as he struggled with authority and 
snapped, struck the superior and then jumped off the ship.  
He described hypomanic episodes, including hyperactivity, 
decreased need for sleep, pressured speech, impulsivity, and 
flight of ideas.  The veteran also acknowledged a history of 
significant substance abuse, but related that he had been 
sober for over 6 years.   He also related a history of 
criminal behavior, including assaults, drug charges, and 
burglaries from 1976 to 1981; incarceration from 1982 to 1984 
to larceny; and a 12 year sentence in 1988 for selling drugs 
and endangerment of a minor; he denied any criminal charges 
prior to his service.  The VA examiner noted that a review of 
the veteran's record gave a contradictory picture of the 
veteran's history, including criminal charges and substance 
abuse prior to service, lifelong difficulty with authority 
figures, and an unstable family background.  The VA examiner 
also noted that the veteran was diagnosed with immature 
personality during his service.

The veteran complained that his symptoms from his bipolar 
disorder led to legal problems due to his impulsiveness and 
that his outbursts on the job have jeopardized his 
employment.  The veteran also stated that he believed his 
symptoms contributed to his 3 divorces and that he had very 
few friends or leisure activities.  Mental status examination 
showed that the veteran was well groomed, alert, and 
oriented.  His speech was of a rapid rate and normal rhythm, 
but was slightly loud.  He denied suicidal ideation, but 
acknowledged having thoughts about suicide and four previous 
attempts.  He denied homicidal ideation, hallucinations, and 
delusions.  His thoughts were logical, goal-directed, and 
coherent.  The Axis I diagnoses were bipolar disorder, most 
recent episode hypomanic, and substance abuse in sustained 
full remission.  The Axis II diagnosis was personality 
disorder, not otherwise specified, with anti-social features.  
A GAF score of 45 was assigned.  The VA examiner found that 
the veteran had bipolar disorder, and that his most recent 
episode was hypomanic, but an evaluation of the veteran 
during his service showed a personality disorder with 
immature features.  The VA examiner noted that his additional 
review of the veteran's service medical records suggested a 
personality disorder with anti-social features and that the 
veteran's subsequent criminal behavior was consistent with 
this diagnosis.  The VA examiner concluded that a review of 
the record did not support an onset of bipolar during 
service, but that it was likely that the veteran first 
experienced symptoms of his bipolar disorder during his 
adolescence.  The VA examiner also noted that the veteran 
appeared to be responding well to his medication regimen, 
despite exhibiting some symptoms of his bipolar disorder.  

As previously mentioned, the veteran twice testified at 
hearings in support of his claim, initially in March 2003 
before a DRO at the RO, and more recently in March 2004 using 
videoconferencing technology before the undersigned VLJ of 
the Board.  According to the transcript of his more recent 
videoconference hearing, he testified that, at age 17, he was 
harassed and intimidated by a superior while aboard ship, so 
he jumped off the ship, resulting in a diagnosis of immature 
personality.  He maintained that what was diagnosed as an 
immature personality was actually part of his bipolar 
disorder and that his discharge led to self-medication by 
means of drug and alcohol abuse.  He also testified that he 
did not have any problems with drugs or alcohol prior to his 
service and that he spent a total of 17 years in prison after 
his service due to drug and alcohol abuse.

Following the March 2004 videoconference hearing, the Board 
held the claim in abeyance for 60 days to allow the veteran 
an opportunity to identify and/or submit additional 
supporting evidence from his treating clinician.

An April 2004 VA mental health progress note states that upon 
evaluation, the veteran had slightly pressured speech, with 
normal rhythm.  His mood and affect were euthymic.  There was 
no evidence of suicidal or homicidal ideation.  The veteran 
was well groomed and denied any sleep or appetite 
disturbance.  The veteran denied any current substance abuse 
and discussed stressors at work.  The veteran discussed how 
his "life went downhill" after his discharge from the 
service.  According to the veteran, he entered the service at 
age 17 and felt continuously harassed by a superior.  He 
stated that he could not see any way to continue in the Navy 
with this harassment, so he attempted to kill himself by 
jumping off the ship.  He was given an honorable discharge as 
a result, but was diagnosed with "immature personality."  
He reported that he began to abuse drugs and alcohol after 
his service, and that he was in several treatment programs.  
He also reported that he spent a total of 17 years in prison.  
He denied having problems in school, drug or alcohol abuse, 
and legal problems prior to his service.  The assessment by 
the nurse stated that the veteran probably met the criteria 
for a cyclothymic personality.  She opined that the 
"depressive component of his personality was probably 
aggravated by the severe stress of service experience" 
and that a 17 year old could not have been expected to have a 
"mature" personality.  She further opined that the veteran 
coped with his experience by trying to escape and that his 
post-service drug and alcohol abuse was "another escape from 
his underlying cyclothymic disorder."

There is no persuasive medical nexus evidence of record 
indicating the veteran's psychiatric disorder was incurred 
during or as a result of his military service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Although the 
veteran was treated in service for an immature personality, 
the medical evidence of record clearly distinguishes his 
personality disorder from his otherwise diagnosed psychiatric 
disorder - namely, bipolar disorder.  In addition, while the 
medical evidence indicates that his bipolar disorder may have 
had its inception prior to entering the military, there is no 
evidence of record demonstrating that it increased in 
severity during his service beyond its natural progression - 
as opposed to any increase during service in the cyclothymic 
personality disorder.

The January 2002 VA examiner indicated the veteran began to 
experience symptoms of a bipolar disorder prior to his 
service, but did not find that symptomatology of his bipolar 
disorder was present during his military service.  In fact, 
his service medical records show normal psychiatric 
evaluations at his entrance into service and at time of 
discharge, and only show a diagnosis of a personality 
disorder.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Moreover, there is no indication of 
a worsening of his bipolar disorder symptoms while in service 
to suggest aggravation of the known pre-existing condition 
beyond its natural progression.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").



Furthermore, both the veteran's in-service medical providers 
and the January 2002 VA examiner concluded that the veteran's 
behavior in service was indicative of a personality disorder 
- not, say, a bipolar disorder.  They determined he 
exhibited symptoms of substance abuse, difficulty with 
authority, poor judgment, and impulsive behavior, 
particularly prior to his entrance into the military and 
during his service.  This medical conclusion is very 
significant because a personality disorder (even a 
cyclothymic personality disorder as diagnosed by the nurse in 
April 2004) is considered a congenital or developmental 
defect and, as such, is not considered a disease for purposes 
of VA disability compensation.  This, in turn, means the 
cyclothymic personality disorder cannot be service connected 
- as a matter of law, in the absence of additional 
disability due to aggravation by superimposed disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9.  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  And, unfortunately, there is no 
persuasive medical evidence of record warranting this special 
exception in this particular case.

It also deserves mentioning that, although the veteran has a 
history of abusing drugs and alcohol during the years since 
service and spent a total of 17 years in prison - which the 
VA nurse also linked to his underlying cyclothymic 
personality disorder in her April 2004 statement (as an 
"escape" mechanism in addition to the depression and 
suicide attempt in service from his perceived tormenting, 
harassment, etc., by his 1st class petty officer) - the fact 
that his drug and alcohol abuse was linked to his cyclothymic 
personality disorder, as a residual of it, instead of to a 
psychiatric disorder (i.e., bipolar disorder) that is service 
connectable, necessarily means that he also cannot establish 
service connection for his drug and alcohol abuse as 
secondary to a primary service-connected psychiatric 
disorder.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), overruling Barela v. West, 11 Vet. App. 280 (1998).  
See also VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 
(June 9, 1999).



In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993).

Here, there is no indication that the VA nurse who provided 
an opinion in April 2004 considered all of the relevant 
medical evidence concerning this case, as she apparently 
based her opinion as to the onset of the veteran's 
psychiatric problems, irrespective of the particular 
diagnosis, on a history as reported by the veteran, himself.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence).  Conversely, the VA physician who ruled 
against the claim in January 2002 based his opinion on a more 
comprehensive review of the relevant evidence and history, 
and a personal evaluation, and not just the veteran's 
allegations - some of which have been substantiated and 
others that have not.  Consequently, the Board does not give 
as much probative weight to the April 2004 opinion by the VA 
nurse in comparison to the January 2002 VA examiner's opinion 
to the contrary.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his psychiatric impairment-including, as a pre-existing 
impairment, whether it was aggravated during service beyond 
its natural progression.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without sufficient medical 
evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his bipolar disorder, his claim of entitlement to service 
connection must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



